DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier Jr. et al (Pub. No. US 2010/0244859 A1; hereafter Cormier) in view of Inaba et al. (U.S. Patent No. 7,098,675; hereafter Inaba).
Regarding claims 1 and 5, Cormier discloses a capacitance detection device comprising: a capacitor array which has a plurality of parallel-connected capacitors having different capacitances, and whose combined capacitance is changed by selectively switching the plurality of capacitors between on 
Cormier does not specifically disclose a setting unit that sets the determination threshold based on a difference between the intermediate potential in the reference combined capacitance and the intermediate potential in the changed reference combined capacitance; and further comprising: a self-diagnosis unit that determines whether or not the device is normal, based on whether or not the determination threshold set by the setting unit falls within a predetermined normality determination numerical value range.
Inaba discloses setting unit that sets the determination threshold based on a difference between the intermediate potential in the reference combined capacitance and the intermediate potential in the changed reference combined capacitance (see Inaba Fig. 6, which shows setting the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to calibrate the sensitivity threshold for determining a touch based on the change in the detection capacitance in order to set the threshold for detecting a touch at the proper sensitivity level to avoid false positives and negatives.

 	Regarding claim 2, Cormier as modified discloses the capacitance detection device according to claim 1, wherein the detection unit detects a differential voltage between the intermediate potential and the reference potential (see Cormier Fig. 2C, items 26 and 27).

 	Regarding claim 3, Cormier as modified discloses the capacitance detection device according to claim 2, further comprising: an amplification unit that amplifies the differential voltage between the intermediate potential and the reference potential (see Cormier Fig. 2C, items 26 and 27).



Priority
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.